Citation Nr: 1634955	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-20 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction associated with residuals of prostate cancer due Agent Orange exposure.

2.  Entitlement to a compensable rating for postoperative ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had 29 year of active duty service ending with his retirement in December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg in which the RO granted a claim of service connection for erectile dysfunction and assigned a noncompensable rating, effective August 23, 2001.  In that same decision, the RO also continued a noncompensable rating postoperative ventral hernia.

Additional issues were also on appeal and addressed in May 2014 and June 2014 statements of the case.  However, in his June 2014 substantive appeal, the Veteran stated that he only wished to appeal the rating claims for erectile dysfunction and ventral hernia.  Thus, these are the only issues currently on appeal before the Board.  

The Veteran has submitted additional evidence that has not been considered by the RO.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in June 2014.  In turn, a waiver of this additional evidence was not necessary.  As such, the Board may properly consider such evidence.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking an initial compensable evaluation for his erectile dysfunction.  The Board observes that the Veteran's service-connected erectile dysfunction is already compensated for an inability to perform sexual intercourse with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  Nevertheless, the Veteran avers that he has total impotence as well as deformity of the penis.  Under the applicable rating criteria, a 20 percent evaluation is warranted for penis deformity, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In support of this claim, the Veteran submitted a private clinical record dated in October 2006 documenting that he has Peyronie disease, which the Veteran asserts causes deformity of the penis.  Unfortunately, the clinical evidence does not clearly document such findings.  

The Veteran was afforded a VA examination in February 2013 to evaluate his prostate cancer.  However, although the examiner diagnosed erectile dysfunction associated with the Veteran's prostate cancer, the examiner did not address whether there was any deformity of the penis.  Moreover, the Veteran is competent to report and describe a penis deformity.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Accordingly, the Veteran should be afforded another medical examination to obtain the medical information needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is also seeking a compensable rating for his service-connected ventral  hernia.  The record shows that he was most recently afforded a VA examination to evaluate the severity of this disability in February 2013, over three years ago.  At the examination, the examiner indicated that the Veteran had a large ventral hernia,  but there was no indication for a supporting belt.  However, a July 2014 statement from a private physician indicated that the Veteran wore an abdominal binder to help prevent discomfort from a large, reducible ventral hernia.  Unfortunately, the statement did not give any further information on the severity of the Veteran's disability to allow for rating purposes.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, in light of the July 2014 private statement showing a possible increase in severity, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected ventral hernia.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, the Veteran receives continuous treatment for his disabilities from the VA.  The most recent VA treatment records associated with the Veteran's Virtual VA record are dated from November 2011.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from November April 2011 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, it also appears that the Veteran has received private treatment for his disabilities.  Thus, in light of the need to remand, the Veteran should also be given the opportunity to identify any additional relevant private records not already of record; and if any records are identified, such should be obtained, after receipt of any necessary authorization and consent from the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran identify any additional relevant, private treatment records not already of record pertaining to the disabilities on appeal.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any identified medical records pertaining to any additional treatment.  Further, the AOJ should obtain the Veteran's VA treatment records from November 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the AOJ should schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected erectile dysfunction.  The record, including a copy of this remand, must be made available to the examiner for review.  All necessary tests should be conducted. 

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected erectile dysfunction.  Specifically, the examiner should note the presence or absence of deformity of the penis.  In proffering this opinion, the examiner should consider the Veteran's lay statements, his assertions, and description of deformity as well as the private clinical evidence documenting Peyronie disease.

3.  After obtaining all outstanding treatment records, the AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected ventral hernia.  The record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's hiatal hernia.  The examiner should also specify whether the Veteran currently has a hernia and indicate if it is small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt, or has more severe manifestations.  The examiner should also discuss the impact such disability has on the Veteran's activities of daily living and employment. 

A rationale should be provided for any opinion offered.  The examiner should specifically address the July 2014 private opinion indicating that the Veteran uses an  abdominal binder.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




